FILED
                             NOT FOR PUBLICATION                             AUG 17 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT P. SMITH, III,                             No. 08-15506

               Plaintiff - Appellant,             D.C. No. 1:93-CV-05390-AWI-
                                                  DLB
  v.

JAMES GOMEZ,                                      MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Robert P. Smith, III, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendant violated his right of access to the courts. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Smith’s
request for oral argument is denied.
U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Smith failed

to raise a genuine dispute of material fact as to whether he suffered an actual injury

as a result of defendant classifying him as non-indigent and denying him free legal

copies. See Lewis v. Casey, 518 U.S. 343, 350-53 (1996) (access-to-courts claim

requires plaintiff to show that defendants’ conduct caused actual injury to a

non-frivolous legal claim).

      Smith’s challenges to the district court’s denial of his motions for injunctive

relief are either moot or will not be considered by this court under the doctrine of

law of the case. See Teamsters Joint Council No. 42 v. Int’l Bhd. of Teamsters,

AFL-CIO, 82 F.3d 303, 307 (9th Cir. 1996) (“Affirmance of the district court’s

grant of summary judgment moots the preliminary injunction appeal.”); see also

United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997) (“[A] court is

generally precluded from reconsidering an issue that has already been decided by

the same court, or a higher court in the identical case.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying Smith’s discovery

requests because Smith has not shown that he suffered any prejudice. See Laub v.


                                           2                                       08-15506
U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003) (district court’s “broad

discretion to permit or deny discovery . . . will not be disturbed except upon the

clearest showing that the denial of discovery results in actual and substantial

prejudice” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Smith’s motion for

leave to amend, filed 10 years after initiation of the lawsuit. See Zivkovic v. S. Cal.

Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (reviewing for abuse of discretion

and stating that a district court may deny a motion for leave to amend if permitting

the amendment would unduly delay the litigation or prejudice the opposing party).

      The district court did not abuse its discretion in denying Smith’s motions for

appointment of counsel because Smith failed to establish exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004) (setting forth standard of review and requirements for appointment of

counsel).

      Smith’s remaining contentions are unpersuasive.

      Smith’s motion to file his Reply Brief one day late is granted. The Clerk

shall file the Reply Brief received May 19, 2011.

      AFFIRMED.




                                           3                                      08-15506